FREEDMAN, J.
Upon their complaint the plaintiffs seek to recover from the defendant the amount of certain overpayments made by the plaintiffs to the defendant on account of labor and services rendered, and obtained by the defendant by means of deceit and false and fraudulent representations. The cause of action thus set forth is not referable, and, that being so, the defendant’s answer cannot make it referable. Moreover, the reply shows that the counterclaim set up in the answer does not involve the examination of a long account.
The order should be affirmed, with $10 costs and disbursements.